PROVOSTY, J.
The questions presented in this case are, first, whether defendant is a peddler, within the meaning of Act No. 295 of 1908; and, second, whether the part of said act imposing a license tax on peddlers is not unconstitutional, as being vio-lative of article 48 of the Constitution, by which the Legislature is forbidden to pass any special law regulating trade; and of article 225, .requiring taxation to be uniform; and of article 229, requiring licenses to be graduated.
Defendant goes about the country with a two-horse wagon buying eggs and chickens, and, when he has gathered a sufficient number, drives into Shreveport, and sells them from door to door. 1-Iis counsel calls him a “vendor of eggs and poultry, or chicken peddler.” The argument is that, according to all the definitions, a peddler is a vendor of “goods, wares, and merchandise,” and that eggs and chickens cannot be so classified. Without going into any learned disquisition upon the subject, we will say that any person who peddles is a peddler, and that the license law makes no distinction between chicken and ■other kinds of peddlers, but requires that peddlers (i. e., all peddlers) shall pay a license.
The more serious contention of the learned counsel (and it is the one upon which the learned trial judge rested his decision) is that the provision of Act No. 49 of 1904 which excepts “persons selling and distributing eggs and poultry” from the category of taxpaying peddlers is still in force.
*491We think not. Act No. 295 of 1908 is declared both in its title and in its body, to be an act to amend and re-enact Act No. 49 of 1904, and therefore said Act No. 49, of 1904 is now in force only as amended and re-enacted, and not as it formerly stood (20 A. & E. E. 735); and as thus amended and reenacted it does not contain the said exception.
The constitutional objections are without merit. Said act 295, imposing a license upon peddlers, being- an amendment of Act No. 49 of 1904, which itself was an amendment of section 12 of the general license law, is simply section 12 of .the general license law (Act No. 171 of 1898), and the general license law is as far from being a special law as any law could possibly be; and, if it is at all a regulation of trade, it is so only to the extent and in the sense that every license law is such. The license is uniform, since it is imposed upon all peddlers alike, without distinction; and it is graduated, since its amount is different accordingly as the peddling is done on foot, or horseback, in a one-horse or in a two-horse vehicle or by means of a water craft, and since graduation is not required to be according to volume of business, hut may be by any mode the Legislature may see fit, as has been several times decided by this court.
The license of $100 does indeed seem to be heavy; hut that is manifestly a consideration addressing itself to the Legislature, and not to the courts.
The judgment appealed from is set aside; and, proceeding to render such judgment as should have been rendered below, it is now ordered, adjudged, and decreed that there be judgment in favor of the state of Louisiana against W. W. Walker for the sum of $120, whereof $100 is for a license tax as peddler for -the year 1910; $10 for the fee of the sheriff, :and $10 as the fee of the district attorney in these proceedings; and that the said W. W. Walker pay the costs of this suit.